      Case 4:21-cv-00134-RSB-CLR Document 12 Filed 05/18/21 Page 1 of 18




                            IN THE UNITED STATES DISTRICT COURT
                           FOR THE SOUTHERN DISTRICT OF GEORGIA
                                     SAVANNAH DIVISION

 ONE HUNDRED MILES,

        Plaintiff,

        v.
                                                     Docket No. 4:21-cv-00134-RSB-CLR
 THE UNITED STATES ARMY CORPS OF
 ENGINEERS et al.,

        Defendants.


        REPLY IN SUPPORT OF MOTION FOR PRELIMINARY INJUNCTION


       The Corps admits that One Hundred Miles will succeed on the merits of this case — “the

most important” factor for preliminary injunctive relief, according to the Eleventh Circuit. See

Schiavo ex rel. Schindler v. Schiavo, 403 F.3d 1223, 1232 (11th Cir. 2005). Still, the Corps wants

to move forward anyway, despite NEPA’s clear mandate that until an agency completes a NEPA

review “no action concerning the proposal may be taken that would … [h]ave an adverse

environmental impact.” 40 C.F.R. § 1506.1.

       If permitted to move forward, the Corps’ dredging project would cause irreparable harm

to OHM and its members and would substantially undermine the public interest in protecting the

environment and ensuring agency compliance with federal law. To prevent these harms, the

Court should issue a preliminary injunction preventing the Corps from using a hopper dredge

outside of traditional winter dredging windows.

I.     OHM will suffer irreparable injury absent injunctive relief.

       Absent injunctive relief, OHM and its members will suffer irreparable harm to their

aesthetic interests in observing, interacting with, protecting, tracking, studying, working with,
      Case 4:21-cv-00134-RSB-CLR Document 12 Filed 05/18/21 Page 2 of 18




and enjoying local loggerhead sea turtles. The Corps’ response mischaracterizes the harm to

OHM and tries to fault Plaintiff for the consequences of the Corps’ failure to conduct an

environmental review in the months before undertaking this project. Yet even without the benefit

of NEPA’s informational and public participation process, the evidence shows a likelihood of

irreparable injury.

       The Corps’ argument to the contrary is based on three propositions: (1) an alleged NEPA

violation is not “a substitute” for irreparable harm; (2) harm to a species, rather than the movant,

is insufficient to show irreparable harm; and (3) to establish irreparable harm to a movant’s

aesthetic interests in viewing a species, a movant must show harm at the species level.

       The first two propositions are irrelevant and the third misunderstands OHM’s threatened

injury. OHM has not argued that NEPA is “a substitute” for irreparable harm or that harm to

loggerhead turtles, standing alone, is adequate to show irreparable harm. Instead, OHM contends

that the Corps’ NEPA violation, when paired with the aesthetic and other injuries its members

will suffer from the death of significant loggerhead sea turtles, amounts to irreparable harm—a

position clearly supported by case law.

       In the Eleventh Circuit, an injury is irreparable “if it cannot be undone through monetary

remedies.” Sierra Club v. Martin, 933 F. Supp. 1559, 1571 (N.D. Ga. 1996) (quoting

Northeastern Fla. Chapter v. Jacksonville, 896 F.2d 1283, 1285 (11th Cir.1990)), rev’d on other

grounds, 110 F.3d 1551 (11th Cir. 1997). Here, “once the [loggerhead sea turtles in Brunswick

Harbor] are killed, they cannot be returned. More importantly, no monetary award can

recompense Plaintiff[].” Id.

       This is particularly true when, as here, a plaintiff shows a strong affinity for the particular

animals or population of animals in question—so much so that observing or contemplating their



                                                  2
      Case 4:21-cv-00134-RSB-CLR Document 12 Filed 05/18/21 Page 3 of 18




death is upsetting. For example, in Fund for Animals v. Espy, 814 F. Supp. 142 (D.D.C.1993), a

conservation organization sought a preliminary injunction to stop a study by the U.S. Department

of Agriculture that involved the capture and killing of 10 to 60 pregnant bison from a herd of

2,400 in Yellowstone National Park. Id. at 151. Like here, the plaintiffs were likely to succeed on

their alleged a violation of NEPA, noting that the agency had not prepared either an EIS or EA.

The plaintiffs lived near Yellowstone National Park and frequently visited the park, and had such

an affinity for the bison “that the sight, or even the contemplation, of treatment in the manner

contemplated” would inflict harm on plaintiffs’ aesthetic interests. The court held that this

satisfied the irreparable harm requirement, explaining:

       Such injury is not compensable in money damages because, while the injury
       threatened to these plaintiffs’ aesthetic injuries would be palpable and concrete,
       they are not ownership interests in property susceptible to monetary valuation….
       Nor can money damages compensate plaintiffs’ procedural injury caused by
       defendant’s NEPA violation. Thus, the injury experienced and threatened would
       be irreparable.

Id.

       Similarly, in Fund for Animals v. Clark, 27 F. Supp. 2d 8 (D.D.C. 1998), the court

granted a preliminary injunction based on irreparable harm caused by defendants’ “failure to

comply with NEPA and the aesthetic injury the individual plaintiffs would suffer from seeing or

contemplating … bison being killed in an organized hunt.” Id. at 14. Because the challenged hunt

would have only killed bison to thin the herd, there was no concern about species-level harm.

       Likewise, in Fund for Animals v. Norton, 281 F. Supp. 2d 209 (D.D.C. 2003), the court

granted a preliminary injunction based on irreparable harm caused by the defendants’ NEPA

violation combined with the aesthetic injury arising from the killing of mute swans. Even though

defendants argued that the swans in question would be from “remote areas where plaintiffs have

not alleged they live or travel,” the court still found irreparable harm, noting that “mere

                                                  3
      Case 4:21-cv-00134-RSB-CLR Document 12 Filed 05/18/21 Page 4 of 18




contemplation of a particular treatment” of local animals for which plaintiffs have a strong

affinity was enough (particularly when combined with defendants’ NEPA violation) to establish

irreparable harm. Id. at 220–21; see also Greater Yellowstone Coal. v. Bosworth, 209 F. Supp. 2d

156, 163 (D.D.C. 2002).

       Notably, in all of these cases, the courts found irreparable harm even though plaintiffs did

not show species- or population-level impacts and “even though plaintiffs did not establish that

the exact animals they regularly observed would be directly affected by the proposed action.”

Fund for Animals v. Norton, 281 F. Supp. at 221. Instead, the findings of irreparable injury were

based on the “mere contemplation” of injury or mortality to individuals in the local populations

of animals that were meaningful to plaintiffs.

       Here, the affinity OHM’s members have for local loggerhead sea turtles far exceeds the

interests described in the above cases. OHM’s members do not simply enjoy viewing these

animals from a distance. As shown below and in the attached declarations, OHM’s members

have a long and deep connection with Georgia’s threatened loggerhead sea turtles—they know

many of them by name. See generally Second Dec. of Catherine Ridley (“Second Ridley Dec.”)

(attached as Ex. 23). They interact with them, track them, and, in some cases, nurse them back

to health for years after dredging-related injuries. Id.

       The nature of loggerhead behavior contributes to this affinity. As acknowledged by the

Corps, female sea turtles have “strong nest fidelity” and tend to return to the same nesting area

year after year. Resp. Br. at 7. OHM’s members are well aware of this, and it contributes to their

ability to interact with these turtles. In fact, a loggerhead DNA program conducted by the

University of Georgia in conjunction with Georgia DNR actually allows sea turtle volunteers l to

track the nesting patterns of each individual turtle. Second Ridley Dec. ¶ 6. These members



                                                   4
      Case 4:21-cv-00134-RSB-CLR Document 12 Filed 05/18/21 Page 5 of 18




watch as they come back year after year to nest on neighboring islands. Id. The turtles who

would be harmed by spring and summer hopper dredging are turtles whose home base is in and

around Brunswick Harbor and the islands and beaches where OHM’s members live and

volunteer. Cf. Fund for Animals v. Norton, 281 F. Supp. 2d at 221–22.

       To support its claim of harm, OHM submitted declarations of members with over a

century of combined sea turtle conservation work and enjoyment on Jekyll, St. Simons, and

Little Cumberland Islands. Docs. 5-5, 5-19–22. Dr. Norton, for example, is a wildlife

veterinarian and director of the Georgia Sea Turtle Center on Jekyll Island. Doc. 5-5. He has

dedicated his career to caring for sick and injured turtles and has first-hand experience with

dredging-related traumas. When turtles are injured by hopper dredges in Georgia’s harbors, Dr.

Norton is the one who treats them—often for many months or years. Id. ¶ 15. Sadly, despite the

best efforts of Dr. Norton and his team, many turtles still do not make it. Id. Dr. Norton also

performs necropsies on individual sea turtles that are killed by hopper dredges in Georgia’s

waters and describes the gross pathology as “horrific.” Id. ¶ 14. Based on his intimate work

treating these turtles, Dr. Norton says it would be “devastating” for him to see the injuries and

mortality caused by year-round dredging. Id. ¶ 21.

       Ms. Bell has volunteered her time for sea turtle conservation work for nearly forty years,

much of that time as the director of the oldest loggerhead conservation project in the world. Doc.

5-20 ¶ 5. She has heard first-hand accounts from sea turtle technicians on dredges and is

“horrified by the idea of returning to the days where loggerhead injuries and deaths were so

common.” Id. ¶¶ 10, 11.

       Ms. Carroll, the director of a local sea turtle conservation organization, has dedicated

over three decades to sea turtle conservation work, publishing over fifty research papers and



                                                 5
      Case 4:21-cv-00134-RSB-CLR Document 12 Filed 05/18/21 Page 6 of 18




devoting her career to conserving Georgia’s local loggerhead population. Doc. 5-21 ¶¶ 4, 7, 8.

Like the other declarants, she would be harmed by the loss of local loggerhead turtles in terms of

her ability to observe, study, photograph, and protect these species, as well as the undermining of

her science-based conservation work in Georgia. Doc. 5-21 ¶ 18.

       Ms. Ridley, an OHM employee and member who also serves as the director of the

neighboring St. Simons Island Sea Turtle Project, “fell in love with sea turtles in 2002,” and “has

done everything in [her] power (both professionally and personally) to work to protect them.”

Doc. 5-19 ¶ 21. She thinks “regularly about the hatchlings [she] helped leave the beach during

[her] very first summer” twenty years ago and how “in another 10 years of so, some of them will

be returning to our beaches to nest.” Id. Given her deep connection and appreciation for

Georgia’s turtles, it would be “extremely upsetting” to her if they were killed by spring and

summer dredging. Second Ridley Dec. ¶ 20.

       Ms. Janssen, another St. Simons Sea Turtle Project volunteer, describes her volunteer

experiences with similar fondness:

       It never ceases to amaze me how sea turtles survive the great odds to reach
       maturity and some thirty years later follow their instincts back to our beaches!
       Encounters with something so ancient is awesome! … I hope my small efforts
       will allow future generations to see this amazing [life] cycle in action.

Doc. 5-22 ¶ 6.

       And it’s not simply these declarants. As Ms. Ridley describes in her declaration,

beachgoers often “adopt” turtle nests and follow them closely throughout the season. Second

Ridley Dec. ¶ 19. In fact, many of the volunteers on her team decided to move to St. Simons

after encountering sea turtles on vacation in order to continue working with them. Id.

       Contrary to the Corps’ mischaracterization of these substantial threatened injuries,

OHM’s members do not solely care about “enjoyment of the species” in the abstract. See e.g.,

                                                 6
      Case 4:21-cv-00134-RSB-CLR Document 12 Filed 05/18/21 Page 7 of 18




Resp. Br. at 2. That is, the frame of reference for irreparable harm here is not just the threat to the

Northwest Atlantic Distinct Population Segment considered by the 2020 SARBO, but the threat

to a specific population of sea turtles whose natal home is the South Georgia coast. See Fund for

Animals v. Norton, 281 F. Supp. 2d at 221.

       The aesthetic harm to OHM’s interest in Georgia’s loggerhead sea turtles is bolstered by

the Corps’ failure to “tak[e] into account the reasonably foreseeable indirect and cumulative

effects” of its proposed action as required by NEPA. Fla. Wildlife Fed’n v. U.S. Army Corps of

Engineers, 404 F. Supp. 2d 1352, 1362 (S.D. Fla. 2005). Although “a NEPA violation [may be]

insufficient, standing alone, to constitute irreparable harm justifying issuance of a preliminary

injunction, when combined with the irreparable aesthetic injuries alleged by plaintiffs, such

procedural harm does bolster plaintiffs’ case for a preliminary injunction.” Fund for Animals v.

Norton, 281 F. Supp. 2d at 222. “If [the project] is not enjoined, these as yet unexamined effects

would begin to take place, and no amount of subsequent environmental analysis would undo

them.” Id.; see Winter v. Nat. Res. Def. Council, Inc., 555 U.S. 7, 35 (2008) (“[Where the federal

government makes a decision] without the informed environmental consideration that NEPA

requires, much of the harm that NEPA seeks to prevent has already taken place.”); accord

Protect Key West, Inc. v. Cheney, 795 F. Supp. 1552, 1563 (S.D. Fla. 1992) (“Irreparable harm

results where environmental concerns have not been addressed by the NEPA process.”). For

purposes of injunctive relief based on a NEPA claim, it is also important that here the Corps is

departing from three decades of practice—effectively “conducting a new type of activity” by

hopper dredging in May and June. 555 U.S. at 23.

       The Corps argues that OHM’s injury would only be irreparable if there were impacts to

sea turtles at the “population-level.” But there is no such rule in the Eleventh Circuit. See Sierra



                                                  7
      Case 4:21-cv-00134-RSB-CLR Document 12 Filed 05/18/21 Page 8 of 18




Club, 933 F. Supp. at 1571 (noting that requiring a showing of impacts to the population of a

species as a whole “misapprehends the nature of irreparable harm” which does not focus on the

significance or gravity of the injury). 1 The Corps represents it would stop dredging here at some

point before it reached the regional take limits in the 2020 SARBO and thus argues there can be

no irreparable harm. But equity augurs against adopting “the proposition that a violator of the

law can choose the extent to which it violates a law before its actions are subject to review.” Id.

       The Corps unabashedly admits “it did not document its reasoning and explanation for

deciding,” without NEPA review, to dredge outside the windows that have been in place for

three decades at Brunswick Harbor. Resp. Br. at 24. The Corps further concedes that OHM “will,

on the merits of the case, likely succeed.” Id. at 2. Not only does the Corps improperly suggest

that the Court should ignore this blatant NEPA violation for purposes of an irreparable harm

finding, but the Corps goes on to fault OHM for lacking project-specific evidence the Corps

intentionally chose not to consider or put in the record before making its dredging decision, e.g.

the expected number of loggerhead mortalities or other species impacts from this year’s

proposed dredging operation. 2 The Court sitting in equity for this motion should take all of this

into account. Marsh, 872 F.2d at 497. After all, “[c]ompliance with NEPA…is not a triviality,

but rather a fundamental component of federal environmental protection to assure that informed



1
  In any event, spring and summer hopper dredging posts a real risk to localized populations, as
shown in Plaintiff’s motion. Defendant’s attempt to discount this by claiming that “a total of
thirty-five loggerheads were killed during twenty-six years at Brunswick Harbor—not even two
a year” misses the point entirely. Those lower take levels occurred because traditional winter
dredging windows were in place during those years for the express purpose of avoiding the
significant risks associated with spring and summer dredging.
2
  Cf. N. Buckhead Civic Ass’n v. Skinner, 903 F.2d 1533, 1540 (11th Cir. 1990) (“[The NEPA
document] also serves as a springboard for public comment and incorporates the critical views of
other federal, state, and local agencies. The document offers these bodies notice of the program's
expected environmental consequences and the opportunity to plan and implement corrective
measures in a timely manner.”).
                                                 8
      Case 4:21-cv-00134-RSB-CLR Document 12 Filed 05/18/21 Page 9 of 18




decisions are made before it is too late.” Fla. Wildlife Fed'n v. U.S. Army Corps of Engineers,

404 F. Supp. 2d 1352, 1362 (S.D. Fla. 2005), judgment clarified, No. 0580339, 2005 WL

3465181 (S.D. Fla. Nov. 21, 2005).

       Moreover, in none of the cases relied on by the Corps was there an admission by the

federal government that it failed to write a decision document under NEPA or conduct project-

specific environmental analysis. Resp. Br. at 2, 24. Again, this is critical because NEPA requires

a hard look at environmental impacts before the federal decision is made and this function of

NEPA is defeated if analysis occurs only after the project and its effects have begun. See Canal

Auth. of State of Fla. v. Callaway, 489 F.2d 567, 576 (5th Cir. 1974) (“The purpose of a

preliminary injunction is always to prevent irreparable injury so as to preserve the court's ability

to render a meaningful decision on the merits.”); accord Defs. of Wildlife v. Salazar, 812 F.

Supp. 2d 1205, 1210 (D. Mont. 2009).

       Further, the cases cited by the Corps as arguably supporting a “population-level” standard

where federal action implicated NEPA are distinguishable, even setting aside that in both cases

the agency had conducted project-specific NEPA analysis. There, the court did not find a

likelihood of success on the NEPA claims. In addition, those cases did not involve plaintiffs with

a demonstrated affinity for individual animals in the population at risk. S. Utah Wilderness All. v.

Thompson, 811 F. Supp. 635, 644 (D. Utah 1993) (no likelihood of success); id. at 641–42

(finding no irreparable harm in challenge to adequacy of EA where coyotes would remain a

viable species after the Animal Damage Control program, especially where such programs had

been conducted successfully since 1973); Idaho Rivers United v. United States Army Corps of

Engineers, 156 F. Supp. 3d 1252, 1269 n.16 (W.D. Wash. 2015) (not reaching likelihood of

success); id. at 1261–64 (finding no irreparable harm in challenge to adequacy of an EIS—



                                                  9
      Case 4:21-cv-00134-RSB-CLR Document 12 Filed 05/18/21 Page 10 of 18




analyzing effects of proposed dredging in the same place and time previously dredged—because

plaintiff Nez Perce Tribe failed to establish irreparable injury to the species population as a

whole). The Nez Perce in Idaho Rivers United was found to have an interest in its time-

immemorial relationship with the Pacific lamprey as a whole, and so the court held that the

irreparable injury must be to that species-level interest. Id. at 1264 (noting that witness had

testified that “as long as there were Pacific lamprey swimming upstream,” he would be satisfied).

Indeed, the court noted that there can be “irreparable injury from the deaths of individual animals

where plaintiffs have established an affinity for or an aesthetic interest in the particular,

individual animals at issue”—but explained that it was not the case there. Id. at 1263–64

(collecting cases).

       In short, the Corps seeks to ignore its violation of NEPA, to benefit from its own failure

to assess the environmental effects of its proposed dredging operations, and to impose a

heightened “population-level” standard. The Court should decline to adopt this view for the

reasons above. Because the Corps failed to conduct any project-specific environmental analysis

and OHM’s members have a particular affinity for and interest in Georgia’s sea turtles who

would be harmed, OHM has established a likelihood of irreparable harm.

II.    The public interest and balance of equities weigh in favor of injunctive relief.

       A.      Any additional draft restrictions would be short-term and make up only a
               small fraction of those already in place.

       OHM recognizes that regular removal of sediment is necessary to maintain economically

productive shipping channels. It has never opposed or challenged maintenance dredging in the

past, and it is not asking the Court to enjoin all future dredging here. Instead, in light of the well-

documented harms caused by hopper dredging during certain months, OHM is asking the Court

to temporarily stop the Corps from using a hopper dredge for a portion of the year. This request

                                                  10
     Case 4:21-cv-00134-RSB-CLR Document 12 Filed 05/18/21 Page 11 of 18




is not an unreasonable one—the Corps has limited dredging to winter dredging for nearly three

decades, during which the Port of Brunswick has grown into the largest automobile port in the

nation.

          In its response brief, the Corps alleges that shallower water caused by a lack of

maintenance dredging “could disrupt over $5 billion worth of cargo annually.” Resp. Br. at 9. To

the extent the Corps is suggesting a preliminary injunction would cause this level of disruption,

this figure is grossly misleading. First, it assumes that all transport restrictions or delays would

be attributable to the preliminary injunction. But the Corps apparently has not dredged

Brunswick Harbor to its authorized dimensions since 2010. U.S. Army Corps of Eng’rs,

Brunswick Harbor Operations & Maintenance Dredging, GA, available online. During the most

recent three years, the Corps removed less than half of the material needed to reach the harbor’s

authorized dimensions. Doc. 10-4 at ¶ 4. This year, to dredge the harbor to its authorized depth,

the Corps would need to remove nearly 4 million cubic yards of material—over three times more

than it has contracted to remove. Doc. 10-4 at ¶ 4. All this to say, Brunswick Harbor has been

shallower than authorized for years and will continue to be regardless of whether the Corps

proceeds with dredging next week or in December.

          Second, the $5 billion figure assumes that any transport restrictions or delays would be

“long-term.” Resp. Br. at 9. They would not. As explained above, OHM seeks an injunction

prohibiting only (1) the use of hopper dredges (2) outside of traditional dredging windows.

Under OHM’s narrowly tailored request, the Corps could begin hopper dredging as soon as

December—or far sooner, if it chooses to use a different, less harmful type of dredge.

          Third, the $5 billion figure refers broadly to “disruption” of cargo but does not identify

what type of disruption—or estimate any cost to commerce associated with such disruption



                                                   11
     Case 4:21-cv-00134-RSB-CLR Document 12 Filed 05/18/21 Page 12 of 18




(instead identifying only the value of the cargo). Indeed, despite operating with incomplete

maintenance dredging for over a decade, the Port of Brunswick has grown into the largest

automobile port in the nation, the second busiest port in the nation for total RO/RO cargo, and

the busiest port in the nation for RO/RO imports. Doc. 10-4 at ¶ 3. A short delay in maintenance

dredging would not change that (and the Corps has not shown or suggested otherwise).

       Finally, to the extent a short delay in maintenance dredging would create any additional

draft restrictions, those restrictions are entirely attributable to the Corps—not this lawsuit. The

Corps began soliciting bids for 2021 maintenance dredging in August 2020 and should have

begun the NEPA process well before then. Instead, it chose to violate the law and ignore impacts

to federally threatened species—ultimately doing a disservice to both the Port and protected

loggerhead sea turtles. As another court put it, “A further delay here would really be attributable

to the Corps itself, for it could have avoided this lawsuit (and others like it) by scrupulously

following all relevant federal laws.” Miccosukee Tribe of Indians of Fla. v. United States, No.

08-21747-CIV, 2008 WL 11332080, at *13 (S.D. Fla. Nov. 14, 2008).

       B.      The Corps’ shift to spring and summer dredging is based on convenience, not
               concerns about the North Atlantic Right Whale.

       The Corps argues that the public interest favors spring and summer dredging because

winter dredging is potentially harmful to North Atlantic Right Whales, a critically endangered

species that travels to Georgia’s coast during winter months. However, the Corps’ shift to spring

and summer dredging appears to be based on convenience, not concerns about right whale

conservation. In February, the Corps said:

       The removal of the hopper dredge window will allow hopper dredging to occur any time
       of year, however, it should not be assumed that hopper dredging will necessarily occur
       within the spring and summer months. Under this year-round alternative, hopper
       dredging would occur when a hopper contract dredge is available and not confine
       dredging impacts to any particular time of year.

                                                 12
     Case 4:21-cv-00134-RSB-CLR Document 12 Filed 05/18/21 Page 13 of 18




See U.S. Army Corps of Eng’rs, Wilmington Harbor and Morehead City Harbor Dredging and

Bed Leveling: Final Environmental Assessment and Finding of No Significant Impact (Feb.

2021), at 75 (“NC Final EA”), Doc. 5-1 (emphasis added).

       More importantly, the data does not support the Corps’ claim that winter dredging is

harmful to right whales. Although channel dredging has been conducted during winter months

since at least 1994, no lethal or injurious collisions have ever been documented between right

whales and hopper dredges or dredge support vessels in Georgia (or the United States) since the

beginning of observation in 1991. 3 Mem. from Mark Dodd, Sr. Wildlife Biologist, Ga. Dep’t of

Nat. Res., to Kelie Moore, Coastal Consistency Coordinator, Ga. Dep’t of Nat. Res. (Feb. 22,

2021), at 4 (“DNR Mem.”), Doc. 5-4. In any event, the public interest the Corps purports to

promote would be far better served if the Corps simply imposed more protective speed

restrictions during right whale calving and migration season, DNR Mem. at 10—a consideration

it could and should have considered as part of a NEPA review.

       C.      There is an overwhelming public interest in ensuring the consideration of
               unknown or uncertain impacts, protecting the environment, and requiring
               compliance with federal law.

       On the other side of the scale, there is an overwhelming public interest in ensuring the

consideration of unknown or uncertain impacts, protecting the environment, and requiring

compliance with federal law.

       Although NEPA does not mandate particular results, courts have routinely recognized its

important role in effecting sound environmental decisions by the federal government. As now-

Justice Breyer put it, “NEPA is designed to influence the decisionmaking process; its aim is to


 3
   According to a DNR memorandum, “the SARBO describes one potential interaction between
a whale and a dredge in 2005, but a dead or injured whale was not observed and the encounter
was never verified.” DNR Mem. at 4.
                                               13
     Case 4:21-cv-00134-RSB-CLR Document 12 Filed 05/18/21 Page 14 of 18




make government officials notice environmental considerations and take them into account.”

Sierra Club v. Marsh, 872 F.2d 497, 500 (1st Cir. 1989). As described by the Eleventh Circuit:

       NEPA essentially forces federal agencies to document the potential environmental
       impacts of significant decisions before they are made, thereby ensuring that
       environmental issues are considered by the agency and that important information
       is made available to the larger audience that may help to make the decision or will
       be affected by it.

Wilderness Watch & Pub. Emps. for Env't Resp. v. Mainella, 375 F.3d 1085, 1094 (11th Cir.

2004). In so doing, the statute “ensures that important effects will not be overlooked or

underestimated only to be discovered after resources have been committed or the die otherwise

cast.” Robertson v. Methow Valley Citizens Council, 490 U.S. 332, 349 (1989).

       Here, the Corps has quite plainly overlooked and underestimated potential environmental

impacts—and those impacts are relevant to the public interest even if they may not rise to the

level of likely irreparable harm. For example, in addition to harming sea turtles, spring and

summer dredging poses significant risks to fisheries. The South Atlantic Fishery Management

Council (SAFMC), which is responsible for the conservation and management of fish stocks

within the federal 200-mile limit of the Atlantic off the coasts of North Carolina, South Carolina,

Georgia and east Florida, has identified essential fish habitat for brown shrimp, white shrimp,

pink shrimp, gag grouper, gray snapper, black sea bass, Spanish mackerel, summer flounder, and

several shark species in or around the project area. U.S. Army Corps of Eng’rs, Brunswick

Harbor Modifications Study, Glynn County, GA: Draft Integrated Feasibility Report and

Environmental Assessment and Draft FONSI (June 2020), available online. According to the

SAFMC, spring and summer maintenance dredging can be detrimental to many of these

fisheries. During the North Carolina NEPA process described in OHM’s opening brief, the

SAFMC warned:



                                                14
     Case 4:21-cv-00134-RSB-CLR Document 12 Filed 05/18/21 Page 15 of 18




       [Spring and summer dredging] would likely impact larvae and early juvenile of
       Gag Grouper (Mycteroperca microlepis), Gray Snapper (Lutjanus griseus) and
       other finfish …. The proposed action could also impact economically important
       crustacean species such as Pink Shrimp (Farfentepenaeus duorarum), Brown
       Shrimp (Farfantepenaeus aztecus), and White Shrimp (Litopenaeus setiferus) that
       spawn offshore in the winter and recruit to nearby estuaries in spring (April –
       June). Allowing hopper dredging and bed leveling outside of the current
       December 1 through April 15 window would increase risk of injury, mortality, or
       poor recruitment in these fisheries. Allowing these activities during the spring and
       summer months would potentially impact Council-managed species that are in
       critical early life stages in, and adjacent to, the project area at these times.

Letter from Melvin Bell, Chair, South Atlantic Fishery Mgm’t Council, to Emily Hughes, U.S.

Army Corps of Eng’rs (Oct. 1, 2020) at 2–3 (“SAFMC Letter”), Doc. 5-9.

       Despite these documented impacts in North Carolina, the Corps has done no analysis of

how or if shifting dredging away from winter months would impact these species in Georgia.

Given the economic and recreational importance of Georgia’s fisheries, the public interest

plainly favors analyzing these impacts before proceeding with potentially harmful dredging

operations. In addition, the Corps itself notes that there are twenty-five threatened and

endangered species in and around the project area. Many of those species, like the West Indian

Manatee, are not considered by the SARBO and should have been considered in a NEPA

analysis. See U.S. Army Corps of Eng’rs, Final Environmental Impact Statement: Brunswick

Harbor Deepening Project (Mar. 1998) at 23 (“1998 EIS”), Doc. 5-16 (noting that hopper

dredging may impact West Indian manatees and that “if dredging were conducted during the

winter, there would be less likelihood of harming these mammals”).

       Finally, and perhaps most importantly, there is an overwhelming public interest in

requiring compliance with federal law. See Miccosukee Tribe of Indians of Fla. v. United States,

No. 08-21747-CIV, 2008 WL 11332080, at *12 (S.D. Fla. Nov. 14, 2008) (“Ensuring that federal

laws are followed certainly cannot be said to be adverse to the public interest, especially when

                                                15
     Case 4:21-cv-00134-RSB-CLR Document 12 Filed 05/18/21 Page 16 of 18




the balance of the harms favors granting an injunction so that such federal law violations can be

remedied.”); Sierra Club, 933 F. Supp. at 1572 (finding that “the public has an interest in

preventing Defendants from acting in manners inconsistent with the applicable law,” as well as

an “interest in preserving vital aspects of the environment” and holding that public interest

weighed in favor of granting preliminary injunction because “birds that will be killed cannot be

replaced”); Florida Key Deer v. Stickney, 864 F. Supp. 1222, 1241 (S.D. Fla. 1994) (“Good

administration of [a] statute is in the public interest and that will be promoted by taking timely

steps when necessary to prevent violations even when they are about to occur or prevent their

continuance after they have begun.”) (internal quotations and citations omitted); cf. Poarch Band

of Creek Indians v. Hildreth, 656 F. App’x 934, 944 (11th Cir. 2016) (holding that compliance

with federal statutory scheme serves the public interest).

       Here, the Corps did not so much as pretend to comply with NEPA before abandoning

these decades-old seasonal dredging restrictions. The Corps’ attempt to dismiss its blatant

noncompliance by framing it as a mere failure to write something down is unconvincing. After

all, the documentation and publication of an agency’s analysis is fundamental to NEPA’s central

purpose. And this is not a case of mere technical noncompliance. Indeed, the Corps has not

produced a single email or document indicating it gave any thought to NEPA whatsoever—even

though it received an overwhelming number of letters from its constituents expressing their

concern about the environmental impacts of spring and summer dredging. Second Ridley Dec. ¶

21. Instead, the Corps apparently decided on its own that it need not comply with the law—at

least not in Georgia.

       Contrary to the Corps’ suggestion, such blatant noncompliance is not minor or harmless.

As the Eleventh Circuit put it:



                                                 16
     Case 4:21-cv-00134-RSB-CLR Document 12 Filed 05/18/21 Page 17 of 18




       NEPA imposes procedural requirements before decisions are made in order to ensure that
       those decisions take environmental consequences into account. Permitting an agency to
       avoid a NEPA violation through a subsequent, conclusory statement that it would not
       have reached a different result even with the proper analysis would significantly
       undermine the statutory scheme…. In the absence of evidence that an agency seriously
       considered environmental impacts prior to making its decision, violations of NEPA
       cannot be considered harmless.

Wilderness Watch, 375 F.3d at 1096 (emphasis in original).

       The Court should not sanction this flagrant disregard for federal law, particularly not in

the name of public interest.

                                        CONCLUSION

       Given the admitted violation of federal law, the likelihood of irreparable harm, and the

public interest in protecting the environmental and ensuring compliance with the law, the Court

should enter a preliminary injunction enjoining the Corps or its agents from proceeding with

hopper dredging in Brunswick Harbor outside of traditional winter dredging windows.

       Respectfully submitted this 18th day of May, 2021.

                                                  SOUTHERN ENVIRONMENTAL
                                                  LAW CENTER

                                                  /s/ Megan Hinkle Huynh
                                                  Megan Hinkle Huynh
                                                  Georgia Bar No. 877345
                                                  Robert D. Sherrier
                                                  Georgia Bar No. 979890
                                                  Admitted pro hac vice
                                                  Ten 10th Street NW, Suite 1050
                                                  Atlanta, Georgia 30309
                                                  Phone: (404) 521-9900
                                                  Fax: (404) 521-9909
                                                  mhuynh@selcga.org
                                                  bsherrier@selcga.org

                                                  Counsel for Plaintiff




                                                17
     Case 4:21-cv-00134-RSB-CLR Document 12 Filed 05/18/21 Page 18 of 18




                                CERTIFICATE OF SERVICE

       I certify that on May 18, 2021, I electronically filed the foregoing Reply in Support of

Motion for Preliminary Injunction with the Clerk of Court using the CM/ECF system.


                                                 /s/ Megan Hinkle Huynh
